Citation Nr: 0205226	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-03 851	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for post-operative residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating action of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an evaluation greater than 10 
percent for the veteran's post-operative residuals of a right 
knee injury.  

In an August 1999 decision, the RO increased the evaluation 
to 20 percent for the veteran's service-connected right knee 
disability.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet.App. 35, 
38 (1993).  Consequently, the matter of an increased rating 
for the service-connected right knee condition remains in 
appellate status.  

By a rating decision of August 1999, the veteran was assigned 
a separate compensable rating for degenerative arthritis of 
the right knee.  The evaluation of degenerative arthritis is 
rated on the basis of the limitation of motion of the 
specific joint involved.  See, 38 C.F.R. § 4.71a-2 Diagnostic 
Code 5003.  As previously noted in the Board remand of July 
2000, the August 1999 rating decision was not appealed and 
thus, that issue is not before the Board on appeal.  

If the veteran contends that his degenerative arthritis of 
the right knee is more severe than the rating currently 
assigned indicates, he is invited to file a claim for an 
increased rating with the RO.  

In July 2000, the Board remanded the case to the RO so that 
additional treatment records could be associated with the 
veteran's claims folder.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's right knee disability is manifested by 
complaints of pain, occasional use of a cane, weakness, and 
stiffness with moderate instability and lateral subluxation.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
postoperative residuals of a right knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Subsequent to the Board remand of July 2000, 
the veteran's VA outpatient treatment records were associated 
with his claims folder.  Thus, the Board finds that the RO 
complied with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Remanding to afford the RO an opportunity 
to consider the claim in light of the implementing 
regulations would serve to further delay resolution of the 
claim with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, the Board will address the merits of the veteran's 
claim on appeal.

Factual Background

In an orthopedic consultation report obtained at the time the 
veteran entered military service, it was reported that he 
injured his right knee playing soccer one-year prior to his 
entry into military service.  Service medical records include 
complaints of right knee pain.  In January 1982, he 
aggravated his knee injury after slipping on ice.  He 
underwent knee surgery in September 1982.  Service connection 
was granted by original rating decision of March 1983.  

During a July 1998 VA orthopedic examination, the veteran 
reported that the right knee was swollen, locked and was 
painful.  An unloader brace had been prescribed for the knee.  
He was employed in the computer repair business.  He walked 
with a cane.  The examiner noted that the veteran had right 
knee weakness, instability, fatigability and lack of 
endurance.  Range of motion of the right knee was normal 
(described as 0 degrees to 135 degrees), but there was pain 
when the joint was touched.  In describing the stability of 
the knee, the examiner noted that in the anterior/posterior, 
there was not "too much movement."  If the knee was pushed 
or pulled laterally or medially there was pain.  He was 
diagnosed with internal derangement of the right knee, status 
post right patellar dislocation.  

In an October 1998 outpatient treatment note, the veteran 
reported that his left knee gave out and he fell while 
carrying a child.  His right knee also twisted in the fall.  
He complained that both knees were painful and unstable.  He 
was using crutches but had not gone to the emergency room.  
He was referred to the pain clinic.  

In an outpatient treatment note of December 1998, the veteran 
complained of progressively worsening pain.  He reported a 
history of effusions, along with buckling and perceived 
mediolateral instability of the knee.  He used an offloading 
brace at times and a derotation brace at other times, with 
some relief of his symptoms.  On examination, there was no 
effusion or swelling.  Active range of motion was good.  The 
examiner was unable to elicit any instability.  The 
impression with regard to the right knee was post-traumatic 
arthritis of the right knee and chronic pain syndrome.  

An x-ray examination of the right knee in February 1999, 
showed tricompartmental degenerative changes with joint space 
narrowing and marginal spurring of the abutting articular 
surfaces.  On the merchant view, there was slight lateral 
patellar subluxation.  There was no joint effusion of soft 
tissue swelling.  The impression was tricompartmental 
osteoarthrosis.  

A January 2000 X-ray of the right knee revealed what appeared 
to be a subtle non-displaced fracture of the laterotibial 
plateau, with degenerative changes.  A CT scan was 
recommended to confirm the diagnosis.  The CT scan was 
performed the same day and found no fracture.
 
Analysis

Increased Rating for Post-operative Residuals of a Right Knee 
Injury 

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10 (2001).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's right knee condition is currently rated under 
Diagnostic Code 5257. Under Diagnostic Code 5257, a 20 
percent rating is warranted for moderate instability of the 
knee and a 30 percent rating is warranted for severe 
instability of the knee.  The 30 percent evaluation is the 
highest rating possible under Diagnostic 5257.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271. 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

The VA's Office of the General Counsel, in a precedent 
decision dated July 1, 1997, (VAOPGCPREC 23-97) clarified 
that, where a claimant has arthritis and instability of the 
knee, 38 C.F.R. § 4.71a authorizes multiple ratings under 
Diagnostic Codes 5003 and 5257 in order to take into 
consideration both limitation of motion and instability of 
the knee.  In this regard, the Board notes that the veteran 
is already receiving a separate compensable rating for 
degenerative arthritis of the right knee.  The evaluation of 
degenerative arthritis is rated on the basis of the 
limitation of motion of the specific joint involved.  See, 
38 C.F.R. § 4.71a-2 Diagnostic Code 5003.  Service connection 
for arthritis was granted by a rating decision of August 
1999.  As previously noted in the Board remand of July 2000, 
the rating decision was not appealed and thus, that issue is 
not before the Board on appeal.  

Thus, the Board will only adjudicate the veteran's right knee 
claim as it pertains to the criteria under Diagnostic Code 
5257; that is to say, recurrent subluxation and lateral 
instability of the right knee.  

Upon careful review of the evidence, the Board finds that the 
veteran's right knee condition is not manifested by greater 
than moderate recurrent subluxation or lateral instability.  
In this regard, the evidence indicates that the veteran's 
right knee displays only occasional subluxation or lateral 
instability.  Outpatient treatment reports from VA medical 
centers show numerous complaints of right knee pain 
associated with osteoarthritic changes.  However, there are 
relatively few complaints of instability or subluxation of 
the right knee.  Objectively, upon physical examination of 
July 1998, the right knee did not display much movement 
either laterally or medially.  However, the veteran did 
experience pain when the knee was pushed.  Later, in an 
outpatient treatment note of December 1998, the examiner was 
unable to elicit instability of the right knee.  Furthermore, 
in February 1999, lateral patellar subluxation of the right 
knee was categorized as only "slight". 

Further, the Board does not find that the facts of this case 
warrant a higher evaluation after consideration of the 
factors set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  

In reaching this decision, the Board has considered the 
"benefit of the doubt" doctrine, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An increased rating for post-operative residuals of a right 
knee injury is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

